DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the Karlsson’s reference does not disclose the newly added feature of,
“…rejecting, by the access and mobility management function, after the determining that the terminal device is in the idle state…”
Examiner would like to assert that due to the broadness of the claim language, Karlsson still does disclose the limitation of 
rejecting, by the access and mobility management function, after the determining that the terminal device is in the idle state ([0081]: MME has determined that the UE is in ECM-IDLE state), the first request in accordance with a first request priority of the first request being less than or equal to a highest priority request priority of another request processed by the access and mobility management function for the plurality of control plane function entities for the terminal device ([0055]: admitting or rejecting request based on ARP value; [0081]: does not send the new downlink data notification if the priority is same or lower priority).  

Therefore, the amended claims and the newly added claims are still not yet in condition for allowance, and are still rejected as shown below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Karlsson et al. (US 2016/0219605; hereinafter Karlsson).

Regarding claims 1, 9, and 17 Karlsson discloses a request processing method by a core network control plane, comprising: 
determining, by an access and mobility management function (AMF) of the core network control plane, a plurality of control plane function entities for a terminal device ([0051]: determining various EPS bearers associated with the UE);
determine that the terminal device is in an idle state ([0081]: the UE is in IDLE state)
receiving, by the access and mobility management function, a first request from a first control plane function entity among the plurality of control plane function entities, wherein the first request is used to request the access and mobility management function to page the terminal device determined to be in the idle state ([0081]: indicating which EPS bearers associated with the UE triggered the service request procedure; Fig. 3; [0081]: wherein UE is in IDLE state, the serving GW triggering the MME and SGSN to page the UE); and 
rejecting, by the access and mobility management function, after the determining that the terminal device is in the idle state ([0081]: MME has determined that the UE is in ECM-IDLE state), the first request in accordance with a first request priority of the first request being less than or equal to a highest priority request priority of another request processed by the access and mobility management function for the plurality of control plane function entities for the terminal device ([0055]: admitting or rejecting request based on ARP value; [0081]: does not send the new downlink data notification if the priority is same or lower priority).  

Regarding claims 2, 10, and 18 Karlsson discloses wherein the first request priority and the highest priority request priority comprise an allocation retention priority (ARP), and the first request comprises a first ARP ([0055]: admitting or rejecting request based on ARP value).  

Regarding claims 3 and 11, Karlsson discloses wherein the method further comprises: 
receiving, by the access and mobility management function, a second request to invoke a service from a second control plane function entity among the plurality of control plane function entities, the second request comprising a second ARP, and the second control plane function entity is different from the first control plane function entity, wherein the rejecting the first request is performed in accordance with the first ARP being less than or equal to the second ARP ([0053]-[0058]: plurality of EPS bearers having different ARP values used to decide whether to allow or reject resource allocation based on said values; [0081]: does not send the new downlink data notification if the priority is same or lower priority).  

Regarding claims 4, and 12 Karlsson discloses wherein the rejecting, by the AMF, the first request comprises: 
sending, by the access and mobility management function, a reject message to the first control plane function entity ([0057]: send reject message).  

Regarding claims 5, 13, 19 Karlsson discloses wherein the reject message comprises at least one of information about a first time period, or information about the highest priority level of the another request processed by the access and mobility management function, the information about the first time period indicating that the first control plane function entity shall not send a request within the first time period ([0078]: when rejected sending a cause and reason indication).  

Regarding claims 6, 14, and 20 Karlsson discloses wherein the rejecting the first request, in accordance with the first request priority being less than or equal to the highest priority request priority, is performed based on a local policy ([0053]-[0058]: plurality of EPS bearers having different ARP values used to decide whether to allow or reject resource allocation based on said values; [0081]: does not send the new downlink data notification if the priority is same or lower priority).  

Regarding claims 7 and 15, Karlsson discloses the method according to claim 1, wherein the method further comprising: 
receiving, by the first control plane function entity, a data notification ([0051]: indicating which EPS bearers associated with the UE triggered the service request procedure; Fig. 3; [0081]: MME);  
generating, by the first control plane function entity, the first request based on the data notification and based on a historical reachability service invocation limitation condition stored in the first control plane function entity ([0042]: previously established EPS bearers with ARPS will be part of the consideration); and 
sending, by the first control plane function entity, the first request to the access and mobility management function ([0051]: indicating which EPS bearers associated with the UE triggered the service request procedure; Fig. 3; [0081]: MME).  

Regarding claims 8, and 16, Karlsson discloses the method according to claim 7, wherein the generating, by the first control plane function entity, the first request based on the data notification and based on the historical reachability service invocation limitation condition stored in the first control plane function entity, comprises: 
generating the first request if a data notification priority associated with the data notification is higher than a previous data notification priority associated with a previous data notification message ([0081]: higher priority ARP messages will be compared and admitted).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644